IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        PD-1374-14

                         WESLEY ALLEN DOTSON, Appellant

                                             v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FOURTH COURT OF APPEALS
                            KARNES COUNTY

       Per curiam. Richardson, J., not participating.

                                      OPINION

       A jury convicted appellant of aggravated assault of a public servant, and sentenced

him to fifty years’ confinement and assessed a $10,000 fine. On appeal, appellant claimed

that the trial court erred by allowing the State to impeach a defense witness with prior

felony convictions that were more than ten years old.

       The court of appeals upheld the trial court’s actions by applying the common law

tacking doctrine to the remote convictions, and assessing their admissibility under Rule of

Evidence 609(a)’s “outweigh” standard rather than Rule of Evidence 609(b)’s
                                                                WESLEY ALLEN DOTSON – 2

“substantially outweigh” standard. Dotson v. State, No. 04-13-00858-CR, slip op. at 3-4

(Tex. App.–San Antonio Sept. 10, 2015)(not designated for publication). Applying Rule

609(a), the court of appeals upheld the admission of the prior remote convictions. Id. at 6.

       Appellant has filed a petition for discretionary review of this decision. We recently

addressed this issue in Meadows v. State, PD-0175-14, slip op. at 4 (Tex. Crim. App. Feb.

25, 2015), in which we held that the unambiguous plain language of Rule of Evidence

609 supplants the common-law tacking doctrine. Under Rule 609(b), evidence of a prior

conviction is inadmissible to impeach a witness “if more than ten years has elapsed since

the later of the date of conviction or release of the witness from confinement imposed for

that conviction ‘unless the court determines, in the interests of justice, that the probative

value of the conviction supported by specific facts and circumstances substantially

outweighs its prejudicial effect.’” Id. at 6.

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Meadows. Accordingly, we grant ground (1) of appellant’s petition for discretionary

review, vacate the judgment of the Court of Appeals, and remand this case to the Court of

Appeals in light of our opinion in Meadows.1

DELIVERED April 15, 2015
DO NOT PUBLISH




       1
           Ground (2) of appellant’s petition for discretionary review is refused without prejudice.